Citation Nr: 1112004	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a chronic disability manifested by vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from September 1989 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010, the Veteran testified at a Board hearing before the undersigned.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with hearing loss in the right ear as defined by VA at any time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence is against finding that left ear hearing loss was present in-service, left ear sensorineural hearing loss manifested to a compensable degree within one year after discharge from service, or that left ear hearing loss is otherwise related to service.

3.  The preponderance of the competent and credible evidence is against finding that tinnitus was present in service or that tinnitus is related to service.

4.  The preponderance of the competent and credible evidence is against finding that a chronic disability manifested by vertigo was present in service or that a chronic disability manifested by vertigo is related to service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active service; sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Left ear hearing loss was not incurred in or aggravated by active service; sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  A chronic disability manifested by vertigo was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated January 2007, issued prior to the November 2007 rating decision, fully satisfies the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  Specifically, the letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, which evidence VA would obtain, and informed him of the rules regarding the assignment of disability ratings and effective dates.  See Dingess, 19 Vet. App. 473. Moreover, even if the above letter did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision, the statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records and all identified and available post-service VA and, private treatment records are in the file.  The Veteran has not identified any outstanding records relevant to his claim.  Therefore, the Board finds that the duty to assist has been satisfied, and the record contains sufficient evidence to make a decision on the claims.  

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran was provided with VA examinations in March 2009 relating to his claims.  The March 2009 VA examination reports reflect that the examiners reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate, thorough reasoning for their conclusions.  The Board finds the March 2009 VA examination reports to be adequate upon which to base a decision with regard to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran claims that he incurred bilateral hearing loss, tinnitus, and vertigo as a result of acoustic trauma he experienced during his first period of service from February 1977 to February 1981 working on a flight line as a refueler and crew chief (he testified that he was a physician's assistant during his second period of service from September 1989 to October 1993).  It is also requested that the Veteran be afforded the benefit of the doubt. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Other specifically enumerated disorders, including organic diseases of the nervous system (e.g., sensorineural hearing loss), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010). "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A fundamental element of a claim for service connection is competent evidence of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Moreover, in McClain, supra, the Court further held that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A. Right Ear Hearing loss

With the above criteria in mind, the Veteran's service records show that he worked on a flight line as a refueler and crew chief from February 1977 to February 1981.  The Board also finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noise while in this job.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, service audiological examinations, dated from December 1976 to September 1989, document the fact that the Veteran had increased audiological thresholds.  Furthermore, a March 1977 service treatment record documented complaints and treatment for an ear ache.

However, service treatment records, including audiological examinations dated from December 1976 to September 1989, are negative for a diagnosis of hearing loss in the right ear as defined by VA at 38 C.F.R. § 3.385.  In March 2009, the Veteran underwent a VA compensation examination for the express purpose of ascertaining whether he had hearing loss as defined by VA.  At that time, the Veteran's pure tone thresholds were measured as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
20
25
20
25
20
22.50
LEFT
60
70
60
65
70
66.25

Speech recognition ability (using Maryland CNC word lists) was measured as 100 percent in the right ear and 48 percent in the left ear.  With regard to the Veteran's right ear, the examiner opined that the Veteran's hearing sensitivity was clinically normal.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, several private treatment records submitted by the Veteran reflect that his hearing sensitivity in his right ear was also noted as normal.  See, e.g., Letter, Dr. J.A., November 2007; Private Treatment Records, Dr. D.D., April 2006, and Mr. H.A. (audiologist) December 2005.

The Board acknowledges that the Veteran is competent and credible to report that he had problems with hearing since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinions that he has hearing loss as defined by VA in the right ear is not competent evidence to support a current diagnosis.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

In this regard, the Board acknowledges that the Veteran in this particular case is a physician's assistant (since around August 1987 according to a certificate in the Veteran's service personnel records).  However, because there is no evidence that he has any experience or training regarding audiology (the Board notes that his service personnel records reflect that he worked in a primary care setting as a well as in ophthalmology and otolaryngology), the Board finds that the claimant is not competent to diagnose himself with a hearing loss disability.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (registered nurses opinion regarding the etiology of the veteran's disability was not probative medical evidence because the nurse was the veteran's wife and she did not have special knowledge regarding the veteran's disease process or participate in his treatment).  The Board further notes that even if it were to accept a self-diagnosis by the Veteran of a hearing loss disability in his right ear as competent medical evidence, audiometric data would still be required to show that the Veteran's right ear hearing sensitivity meets the requirements of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and no such evidence has been offered by the Veteran.  Furthermore, the Board finds more credible the opinion by the medical expert at the VA examination that the Veteran did not have hearing loss in the right ear as defined by VA than his claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with a right ear hearing loss disability at any time during the pendency of his appeal.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a right ear hearing loss disability must be denied despite the Veteran's undeniable exposure to acoustic trauma in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

B.  Left Ear Hearing Loss, Tinnitus, & Vertigo

Initially, the Board notes that, as will be explained in more detail below, the post-service record shows the Veteran being diagnosed with left ear hearing loss as defined by VA, tinnitus, and vertigo.  It also shows that Veteran being diagnosed with Meniere's disease.  In this regard, Meniere's disease is defined as "hearing loss, tinnitus, and vertigo resulting from nonsupportive disease of the labyrinth with edema."  See Dorland's Medical Dictionary, Saunders, 30th Edition, 2003 at 538.  Therefore, the Board will consider all three claims at the same time. 

As to service incurrence under 38 C.F.R. § 3.303(a), as noted above, the Veteran's service records show that he worked on a flight line as a refueler and crew chief from February 1977 to February 1981.  The Board also finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noise while in this job.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds that the Veteran is both competent and credible to report on the fact that he had problems with hearing, ringing in his ear, and dizziness while on active duty because these symptoms are observable by a lay person.  Id.  Moreover, a November 1978 service treatment record reflects that the Veteran complained of having influenza and reported experiencing chills, dizziness, body aches, upset stomach, and diarrhea.  His ears were noted as within normal limits - no erythema, and his throat was noted as being slightly red.  An impression of rule-out strep was noted.  Furthermore, Board notes that at audiological examinations dated from December 1976 to September 1989, he Veteran's auditory threshold at 1000 hertz increased from 10 to 15 decibels, a +5 shift.  

However, service treatment records, including audiological examinations dated from December 1976 to September 1989, do not ever show the Veteran being diagnosed with hearing loss in the left ear as defined by VA.  They are also negative for complaints, diagnoses, or treatment for tinnitus.  Moreover, the service treatment records are otherwise negative for complaints, diagnoses, or treatment for vertigo or a diagnosis of a chronic disability manifested by vertigo.  Moreover, the Board finds the service records, which are negative or almost negative for complaints, symptoms, diagnoses, or treatment for left ear hearing loss, tinnitus, and vertigo more credible than the Veteran and his representative's claims that he had these problems while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for left ear hearing loss, tinnitus, and a chronic disability manifested by vertigo based on in-service incurrence must be denied despite the fact that the Veteran was exposed to acoustic trauma while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable sensorineural hearing loss in the left ear within one year of his separation from either of his periods of military service.  Accordingly, entitlement to service connection for left ear hearing loss based on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of active duty in 1993 and the first complaints and/or diagnosis of left ear hearing loss, tinnitus, and vertigo in 2005 to be compelling evidence against finding continuity.  See March 2005 brain magnetic resonance imaging evaluation (MRI); private records from H.C. at the Tampa Speech and Hearing Center dated from December 2005 to November 2007; private records from Dr. D.D. dated in December 2005; private record from Dr. L.B. dated in April 2006; and letter prepared by Dr. J.A. with the Florida Ear and Balance Center dated in November 2007.  As to the vertigo, the diagnosis was Meniere's disease.  Id.  Put another way, the over 10 year gap between the Veteran's discharge from his second period of active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems hearing conversational speech, ringing in his ears, and dizziness since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he sees.  Id.

However, upon review of the claims folder, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current left ear hearing loss disability, tinnitus, and vertigo since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the post-service medical records including most of the private treatment records provided by the Veteran which point to the onset of the disabilities as being post-service in approximately 2005.  See March 2005 brain MRI; private records from H.C. at the Tampa Speech and Hearing Center dated from December 2005 to November 2007; private records from Dr. D.D. dated in December 2005; private record from Dr. L.B. dated in April 2006; and letter prepared by Dr. J.A. with the Florida Ear and Balance Center dated in November 2007.  

As to the Veteran's claim that his tinnitus had its onset in service and has continued since separation, the Board also notes that the claimant made this claim for the first time at the Board hearing.  See Hearing Transcript at 10.  In light of the fact that the Veteran's story regarding the onset of his tinnitus changed significantly from what he told his own private treating physicians and the March 2009 VA examiners, the Board finds it to be not credible and to therefore lack probative value.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Similarly, the Veteran for the first time asserted at the September 2010 hearing that his vertigo was related not only to in-service acoustic trauma, but also in-service ejection seat and pressure chamber training.  See Transcript at 16.  He also, for the first time at the Board hearing, asserted that his vertigo existed since service (whereas he told his private physicians and the VA examiner that it had its onset in 2005).  In this regard, the Board notes that the Veteran never reported any history of ejection seat or pressure chamber training to his private treatment physicians or to the March 2009 VA examiners.  In light of the fact that the Veteran's story regarding the onset of his vertigo changed significantly from what he told his own private treating physicians and the March 2009 VA examiners, the Board finds it to be not credible and to therefore lack probative value.  Id.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for any of the claimed disorders for over a decade following his separation from his second period of active duty, than any claims to the contrary.  Therefore, entitlement to service connection for left ear hearing loss, tinnitus, and a chronic disability manifested by vertigo based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that in an October 2010 letter from Dr. T.W.B. it was opined that the Veteran had episodic vertigo and chronic disequilibrium that "are without doubt related to his noise exposure and physiologic training, which he experienced while serving in the military from 1977-1981.  This may be due to the acquired vestibular hydrops, the exact etiology is unknown.  But there is little doubt that the etiology is connected with his military service."

On the other hand, private treatment records provided by the Veteran are otherwise uniformly pointing to the onset of the disabilities as being post-service in approximately 2005.  See March 2005 brain MRI; private records from H.C. from December 2005 to November 2007; private records from Dr. D.D. dated in December 2005; private record from Dr. L.B. dated in April 2006; and letter prepared by Dr. J.A. dated in November 2007.  

Specifically, the December 2005 private audiological record prepared by H.C. reported "sudden" left ear hearing loss.  Similarly, in the December 2005 record from Dr. D.D. the Veteran reported that he started experiencing tinnitus, dizziness, and balance problems in February 2005.  An April 2006 private treatment record prepared by Dr. L.B. reflects that the Veteran reported that in February 2005 he "developed sudden tinnitus in the left ear with a drop in hearing," and vertigo and a diagnosis of left Meniere's disease was recorded.  Likewise, in the November 2007 letter prepared by Dr. J.A., it was opined that the Veteran had a "history of hearing loss in his left ear, tinnitus, and intermittent episodes of vertigo.  It would appear from the records that this initially started in January 2005" and "there is no prior history of noise exposure."  Dr. J.A. recorded a diagnosis of left Meniere's disease and specifically noted that the Veteran's left ear hearing loss, tinnitus, and vertigo were all consistent with this diagnosis.  A separate November 2007 treatment record prepared by Dr. J.A. reflects that the Veteran reported that he became dizzy at work 18 months prior (in 2006) and that dizziness and imbalance had been intermittent since that time.

Furthermore, at the March 2009 VA examinations held for the express purpose of ascertaining the origins or etiology of the Veteran's disabilities the examiners that it is less likely as not that the Veteran's disabilities were related to service.  The examiners noted that they reviewed the claims file, took into account the Veteran's reported history of acoustic trauma from aircraft engine noise on the flight line during his first period of duty, that hearing protection was not used, acknowledges the claimant's one-time complaint of dizziness in service in November 1978, and that the appellant denied any post-service occupational or recreational noise exposure.  They also took into account the Veteran's complaints of experiencing hearing loss, tinnitus, and episodes of vertigo that began around 2005 (four years ago).  As to the left ear hearing loss, it was opined that, while the Veteran's history indicated exposure to hazardous noise, his unilateral moderate to severe hearing loss is not consistent with noise-induced hearing loss.  As to his tinnitus, the VA examiner opined that it was less likely as not related to acoustic trauma in service because there was no documentation in the claims file of any reported tinnitus until four years ago consistent with the date of onset he reported to the examiner.  As to his vertigo, the examiner recorded a diagnosis of Meniere's disease, which was noted as a vestibular disorder, and noted that vertigo was a problem associated with that diagnosis.  The examiner opined that the Veteran's Meniere's disease and vertigo are not related to service.  The examiner reasoned that the Veteran had a one-time episode of dizziness in service, that his current vertigo condition did not have its onset until 2005, and that his condition is not related to noise exposure.

The Board finds the above opinions of the March 2009 VA examiners to be the most probative evidence of record regarding the etiology of the Veteran's left ear hearing loss, tinnitus, and chronic disease manifested by vertigo.  The Board has reached this conclusion because Dr. T.W.B., unlike the VA examiners does not provide reasons and bases supported by citation to relevant medical evidence found in the claims file to substantiate his opinion.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of the claims file, an opinion as to etiology of an underlying disorder can be no better than the facts alleged by the veteran).  In fact, while he appeared to obtain a fairly accurate medical history from the Veteran, the opinion does not reflect that he had copies of the Veteran's in-service medical records which were virtually negative for the claimed disorders, accept for the one instance of dizziness, and the post-service record which documents over a decade gap between the Veteran's separate from his second period of military service and the onset of the disorders.  Id.  On the other hand, the VA opinions were not only based on a history provided by the Veteran but based on a review of the record on appeal, including the in-service records and an examination of the claimant.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."). 

As to the Veteran's and his representative's assertions that the claimant's left ear hearing loss and chronic disability manifested by vertigo were caused by his military service, as noted above, the Board acknowledges that the claim is competent and credible to report on what he sees and feels and his representative is competent and credible to report on what he sees.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, the Board finds that these conditions may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 as well as a chronic disability manifested by vertigo and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that the Veteran has left ear hearing loss as defined by VA and a chronic disability manifested by vertigo due to his military service is not competent evidence.  Routen, supra; see also Bostain, supra. 

In this regard, the Board acknowledges that the Veteran in this particular case is a physician's assistant since around August 1987.  However, because there is no evidence that he has any experience or training regarding audiology, the Board once again finds that the claimant is not competent to diagnose himself with a hearing loss disability or a chronic disability manifested by vertigo.  See Black, supra.  The Board further notes that even if it were to accept a self-diagnosis by the Veteran of left ear hearing loss, audiometric data would still be required to show that his hearing sensitivity meets the requirements of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and no such evidence has been offered by the Veteran.  

Furthermore, as to the left ear hearing loss, tinnitus, and a chronic disability manifested by vertigo, the Board finds more credible the opinion by the medical expert at the VA examination that the Veteran did not have these disabilities due to his military service than his claims.  See Black, supra.

Based on the discussion above, the Board also finds that service connection for left ear hearing loss, tinnitus, and a chronic disability manifested by vertigo is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for left ear hearing loss, tinnitus, and a chronic disability manifested by vertigo.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 

evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a chronic disability manifested by vertigo is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


